Earl Warren: Number 91, United States, Appellant, versus Roy Fruehauf. Mr. Gillespie.
S. Hazard Gillespie, Jr.: Chief Justice, may it please the Court. In this case, the Government appeals by direct appeal from the oral ruling of the United States District Court for the Southern District of New York, dismissing an indictment on motion before trial. The indictment which is in the record is in two counts. Charges in the first count that all of the defendants except the defendant Dave Beck were employers of employees in an industry affecting commerce and unlawfully paid and delivered and agreed to pay and deliver to Dave Beck, President of the International Brotherhood of Teamsters, a representative of the employees mentioned, a thing of value to wit money in the amount of $200,000. The second count charges that the defendant Dave Beck received and accepted and agreed to receive and accept a thing of value, to wit, this money, in the amount of $200,000. The close of each count, it is stated that the acts alleged in the respective counts, constitute a violation of Section 302 of the Labor Management Relations Act of 1947, the Taft-Hartley Act, which specifically makes it "unlawful” for any employer to pay or deliver or to agree to pay or deliver any money or other thing of value to any representative of any of his employees who are employed in an industry affecting commerce." The statute also makes it a crime to accept or receive money or thing -- other thing of value. Just prior to the trial of this case in the District Court, the Government filed a memorandum with the trial judge in which the Government acknowledged. What is the fact that this payment and delivery to Beck of $200,000 was made to him as a loan. The District Court, treating the memorandum as a judicial admission, ruled that since the payment and delivery and the receipt and acceptance of the $200,000 were on a loan basis. The statue was not violated and there was no offense as a matter of law. It is from this ruling of the District Court that this appeal is prosecuted. Motions to affirm were made in this Court at the early brief and probable jurisdiction was noted on October 10 of last year. In our submission, the District Court ruling is error. The plain language of the section prohibits any payments or delivery of money to a representative of employees except those expressly authorized. The purpose and the context of the Section, we believe accord with this literal meaning. And the legislative history shows the intent of Congress to prohibit all financial dealings except those specifically authorized. Now, I will expend on each of those three points briefly and then deal whether -- with what I understand to be the two principle contentions of the appellees which are as follows, as I understand them. First, the appellees contend that an amendment of the statute in 1959, in the Kennedy Urbandale -- Urbandale which included among other things adding the term "lend" to the prohibitions already extant against paying or delivering money. Evidence's, Congress' own understanding that the statutory prohibition had not theretofore included alone, and then, their second contention as I understand it that to construe the statutory prohibition in the earlier legislation of which was against paying or delivering money as including a prohibition against paying or delivering on loan, would deprive the accused of that unequivocal warning which every criminal statute should convey. As I said, I'll -- the converse of this second proposition of the appellees is the Government's first point. We insist, respectfully, that the plain language of the statute as enacted in 1947, made it lawful or unlawful for an employer to pay or deliver "any money or other thing of value to a representative of his employees as well as the receipt or acceptance thereof by the representative”. Now, deliver, which is the term of the statute according to the dictionary meaning, is to give or transfer. Receive. Again, according to the dictionary meaning is to take something that is offered. As we see it, every loan contemplates or has as an essential element, transfer, delivery and acceptance of the matter alone. When an employer makes a loan of $200,000 to a representative, he, to paraphrase the statute, pays or delivers money to the representative and then latter receives or accepts money from the employer.
Potter Stewart: Mr. Gillespie.
S. Hazard Gillespie, Jr.: Yes, sir.
Potter Stewart: This loan had been at 8% interest, would there be a statutory violation?
S. Hazard Gillespie, Jr.: Well, I would say, unquestionably so, Mr. Justice Stewart, without any question. I think that may bear on the subject of whether this was in other thing of value but it sees the position of the Government that the payment or delivery of money at the outset was a square violation of the clear provisions of the statute and no matter what the interest rate might be, there would be a violation.
John M. Harlan II: Your -- your argument assume that it's a bona fide loan --
S. Hazard Gillespie, Jr.: That --
John M. Harlan II: -- and the fair rate of interest --
S. Hazard Gillespie, Jr.: I think we must, Your Honor, for the question that has been put to the Court at the present time. The -- the jurisdictional statement makes it clear that it's just the question of loan and I think that Your Honors must assume that it was a bona fide loan at a fair rate of interest. Now, there's some colloquy in the record which is before Your Honors which indicates somewhat to the contrary but I think in fairness to the defendants that I must say that the question that was put before this Court is a bona fide loan.
John M. Harlan II: Supposing -- supposing the transaction had been a purchase of Beck's house and the purchase price have been paid to Beck, would that have been a --
S. Hazard Gillespie, Jr.: Well, Your Honor, there are some exceptions in the statute which permit certain transactions. I believe that a purchase of a house would come within such an exception.
John M. Harlan II: Is that exception in your brief?
S. Hazard Gillespie, Jr.: I believe it is at least -- no, as a matter of fact, it is not, Your Honor. The statue is set out but not all portions of it are there. But my judgment would be that that would come within one of these sections and my assistant has brought to my attention that there is as I thought such an exception with respect to the sale or purchase of an article or commodity at the prevailing market price in the regular cost of business. There is such an exception. Now --
Earl Warren: Isn't that the question that -- that this loan was for 2% instead of the normal interest rate with any concern with us in this case?
S. Hazard Gillespie, Jr.: Well, Your Honor, I -- I honestly think not.
Earl Warren: Well then, would you -- would you state why because we may make (Voice Overlap) --
S. Hazard Gillespie, Jr.: Well, only because I think in fairness to the defense, we must consider the question as it was put to the Court in our jurisdictional statement which was squarely the question presented is whether a loan of money comes within the foregoing prohibitions. And I think, to expand the question as we outlined it to Your Honors when you noted, probable jurisdiction would not be proper. Actually, the record does disclose that it was at 2% and that there were certain favors conferred with regard to that. But I feel that the question that Your Honors must address yourself squarely to with regard to this and -- and may very well been why Your Honors thought this was desirable to bring up and to -- or at least to consider this question, was this matter of loan as such, whether it comes within the square prohibitions as we feel it does of this statute.
Felix Frankfurter: Unless the -- I beg your pardon (Voice Overlap) --
Earl Warren: What do the -- how did the Court of Appeals treat it? Did they --
S. Hazard Gillespie, Jr.: Your Honor, this was my direct appeal from the District Court --
Earl Warren: Oh, yes. Yes.
S. Hazard Gillespie, Jr.: -- being the dismissal of an indictment.
Earl Warren: How -- how did the Court treated it?
S. Hazard Gillespie, Jr.: Your Honor, it just said that because it was a loan, it didn't come within the provisions. The -- the -- it was an oral ruling very, very brief and -- and practically, nothing is said under such. I might say that another District Court has held that the loan of a tugboat for 24 hours came squarely within the provisions of the Act and upheld an indictment under -- that's in the Northern District of New York.
Felix Frankfurter: I was going to ask you, Mr. Gillespie or rather qualify your statement that this Court must treat it in the terms in which you put it to us, unless -- my unless is unless the record justifiably, it's going to be approved that this is a -- a contrive case and I think that there's nothing to justify there.
S. Hazard Gillespie, Jr.: I do -- I don't think so on this record and I think in fairness to the defendants, I should take that position squarely, Your Honor.
Charles E. Whittaker: I think that construed (Inaudible) back to a more collateral state of law?
S. Hazard Gillespie, Jr.: Your Honor, I -- I think that that again, I don't want to deprive the position that I'm taking of every advantage possible but I -- I really feel that the question that led Your Honors probably to consider this case was whether or not a loan, assuming it was a bona fide loan, came within the prohibitions of this -- of this statute.
Earl Warren: But where did we get the -- the information that this was a 2% loan. I don't see it in the indictment.
S. Hazard Gillespie, Jr.: It is not in the indictments, Your Honor but in --
Earl Warren: Did you raise it in your brief?
S. Hazard Gillespie, Jr.: -- it -- it was in -- it was in the memorandum of law which was filed with the Court at the opening of the trial and which was the judicial admission which the District Court said, gave rise to the fact that this was a loan and which led the Court under the circumstances to say, "A loan does not come within the prohibitions of the statute." I think I can point that out to you. I think, if Your Honors will turn to page 12 and 13 of the record, you will find a detailed statement of what was in the brief. And you will find at the bottom of page 13 on the right that only 4000 interest, approximately half of the interest due which was 4%, so there's only 2%, was actually paid and that was remitted in the form of a check dated May 3, 1950 from -- 1955 from Linda who was Beck's attorney to Seymour. Now, I think that is probably where the information with regard to the 2% came to Your Honors' attention. The loan was set up at 4% but only 2% was in fact paid.
John M. Harlan II: Because you -- your indictment alleges the -- the thing of value, the full proceeds of the loan. It doesn't allege the increment, the unfair increment that it might be involved into the (Inaudible).
S. Hazard Gillespie, Jr.: It does not.
John M. Harlan II: So you're -- if the -- your part from that position, you might run in trouble so as to the indictment, isn't it?
S. Hazard Gillespie, Jr.: That -- I think that is correct. I think that is correct, Mr. Justice Harlan. Well, this Court previously on both the Ryan case and the Arroyo case as we see it has ascribed their literal meaning to other terms used in Section 302. In the first of these cases, that is the Ryan case, the Court concluded as Your Honors will remember that the term in the statute representative of employees included the president of the union as well as the union itself even though by contract, the union was turned to the exclusive bargaining representative. And so doing, the opinion stated as the statute reads, "It appears to be a criminal provision malum prohibitum, which outlaws all payments with stated exceptions between the employer and representative." And then in the Arroyo case which of course followed by some years, the Ryan case, while the majority of the Court held against the Government's prosecution by deciding that one of the exceptions to the prohibitions of this Section had been precisely followed. The opinion noted in connection with the statute as a whole that a literal construction of this statute does no violence to common sense. Now, we ask no other consideration here than that. That the language of this statute be followed precisely and that the 1454 delivery of this money as the first step in this loan, fell squarely within its prohibitions. As of course, this Court knows, Section 302 of the Labor Management Relations Act of 1947 was enacted as a part of a comprehensive revision of federal labor policy. In the light of experience, came under the Wagner Act and was aimed to practices which Congress considered destructive of the integrity of collective bargaining. One way in -- in which Congress sort to preserve and protect that integrity was by outlawing all unauthorized payments between employers and representatives to ensure that they would deal at arm's length. Now, a loan of a large sum of money can be just as corrosive of that absolute separateness sought by Congress as an outright gift. Indeed, it would be our submission that the obligation of the representative would not be merely that of one who has behold him for have favored about him as in the case of a gift. But if the loan is for a large sum of money and is on demand or becomes overdue, it places the borrower at the absolute mercy of the employer. Boswell in the light of Johnson had this to say and I think it fits this situation rather perfectly. The way to make sure of power and influence is by lending money confidentially to your neighbors at a small interest or perhaps no interest at all and having their bonds in your possession. The specific language of 302 was intended to and did cover any delivery or receipt of money that might cause such an abuse.
John M. Harlan II: This is irrespective of the intent which is delivered.
S. Hazard Gillespie, Jr.: I think that is correct, Your Honor.
John M. Harlan II: This is not like the ordinary bribery statute where you have two --
S. Hazard Gillespie, Jr.: I think this Court has -- has said and has noted the fact, Your Honor that this is not a -- a bribery statute in that sense that you have to establish that two weeks before you are going into negotiations, you came around and slipped something under the table. This is an outright prohibition against the delivery or payment of money at any time or other thing of value at any time. It does not have to be shown in the context of an actual transaction as between the representatives.
John M. Harlan II: That has a bearing on ways to the way you construe the statute though.
S. Hazard Gillespie, Jr.: Possibly so, Your Honor. It possibly so but it seems to me the prohibition is clear there regardless. The structure of 302, I think also points towards the same construction. Subsections (a) and (b) which we've been dealing with thus far are the broad prohibitions. The exceptions to these prohibitions are set forth in (c), and these exceptions are carefully defined, extremely detailed and very narrow. I'm not going to take Your Honors' time now to go through them but when you look at those exceptions, you will see very clearly that the Congress knew what it was doing when it was drafting these exceptions and that it gave comparable consideration to the exceptions it wished to make. And that it accepted only those things which would be free from abuse like a purchase and sale of a house, the checking off of union dues with written authority and that type of thing. And this is persuasive evidence, we submit, to paraphrase this Court's opinion in the Bernanke case, the wiretapping case that had Congress intended to allow employers to pay or deliver money on loan, it would have said so. But not only the literal meaning and underlying purpose of the statute but the legislative history, supports the Government's view that all payments or deliveries of money, whether on loan or otherwise, were intended to be within the prohibitions. Almost exactly this same language of Section 302 first appeared at the second session of the 79th Congress in 1946 when Senator Byrd proposed an amendment to what was then known as the case bill. It covered almost identically what we have here. Speaking of the purpose of the amendment, Senator Byrd said, "It prohibits the employer to pay for any representative of any of these employees to collect or attempt to collect any money or other thing of value for the use of such representative or in trust or otherwise." Some senators were concerned over the broadness of the proscriptions particularly Senator Pepper was concerned. And he argued that language forbids every type of delivery by employer to employees and every type of receipt by employees from employer except to payment of compensation for services rendered and the so-called checkoff. Senator Taft who was also a strong supporter of the Amendment had this to say. "With regard to the very wording, I assert that once we permit an agent to obtain money for his own use or for any purpose, it is affirmatively a dubious practice, an immoral practice and unless it is used for purposes which are properly defined by law, it should not be permitted." Now, this Amendment was adopted by the full Congress, the House of Representatives passed it and then the President vetoed the case bill and it failed to pass over his veto. They went back the next year and went to work on this again and similar language was introduced in the Senate Committee. A majority of the Committee reported out against it but Senator Taft and Senator Ball and Senator Smith of New Jersey filed a minority report, brought the matter up, the specific language on the floor of the Senate in 1947 and over many protestations, the Section 302 was passed into law.
Felix Frankfurter: Of course, if -- if Congress had used Senator Taft's language prohibiting any union officials from obtaining money for his use, you -- you wouldn't be here and wouldn't be bothered with the problem which is --
S. Hazard Gillespie, Jr.: Well, perhaps that -- perhaps that is so, Your Honor but still, I think the language is clear enough that -- that --
Felix Frankfurter: What I'm saying is --
S. Hazard Gillespie, Jr.: I'm afraid, you're probably right, sir. But nowhere in the course of the history of Section 302 is that it would be from any indication by explicit statement or implied suggestion that the Congress did not intend to forbid every sort of financial transaction except those authorized between the employers and representatives of employees. And we would say that further to indicate the burden of the intended coverage of the statute. Congress went beyond simply the delivery or payment of money when they prohibited also the delivery of any other thing of value, and a substantial loan of money which I mentioned just a moment ago, qualifies under both prohibitions of the statue.
Felix Frankfurter: How many specific exceptions are there, Mr. Gillespie?
S. Hazard Gillespie, Jr.: There are five.
Felix Frankfurter: Five.
S. Hazard Gillespie, Jr.: Yes, there are five.
Felix Frankfurter: Is there any -- is there one binding -- principle of binding differentiation of -- among the five?
S. Hazard Gillespie, Jr.: I would think not sir, except that -- that -- I would say that in a -- in the case of every one of them, they are not situations where they could be the subject of abuse in any way.
Hugo L. Black: And they're not printed in your brief, are they?
S. Hazard Gillespie, Jr.: They're not, Your Honor. They are not printed in the brief. They are very long and quite detailed because they involve the matter of these trust funds that could be created for that purpose. Now, if I may now turn to the appellees' contention that because 302 was amended in 1959 to include the words among others "lend" and "loan", this evidence is a view on the part of Congress. That previously, a payment or delivery of money or a thing of value on loan was not prohibited by the clear language of the statue itself and the unequivocal legislative history. The 1959 Amendment to 302 was not fashioned and cannot be reshaped to support their argument as we see it. The legislative history surrounding the 1959 Amendment shows that it was predominantly concerned with getting after middlemen and agents, the so-called labor consultant to whom the money might be given and then he might pass it on to the labor -- or to the representative of employees.
Felix Frankfurter: This Amendment came after this -- this provision, did it not?
S. Hazard Gillespie, Jr.: That is correct, Your Honor.
Felix Frankfurter: Was there any reference made to it?
S. Hazard Gillespie, Jr.: To --
Felix Frankfurter: Was there any reference made to this -- to this litigation?
S. Hazard Gillespie, Jr.: Well, there was no reference made to this litigation because the litigation didn't come until after the Amendment. The -- the Amendment came following the transaction that's involved heretofore. The Committee reporting on the bill, the Senate Committee reporting on this bill in 1959 had this to say, "The intent of these amendments is to forbid any payment or bribe by an employer or anyone who acts in the interest of an employer whether technically or not and to forbid the receipt of any such bribe by any person whether an individual, an officer or employee of a labor organization or a committee representing employees." Now, the very absence of any reference and the Senate Committee report is absolutely silent, there is no reference to -- specifically to loans or lending in this report, the Senate Committee report or to their being a noble appendage to this law. I think it indicates that the legislation was designed to deal with this problem of middlemen and --
William J. Brennan, Jr.: Was this transaction one of those investigated in connection with --
S. Hazard Gillespie, Jr.: It was, Your Honor, it was.
William J. Brennan, Jr.: Before the --
S. Hazard Gillespie, Jr.: It was one of those that were disclosed before the McClellan Committee. That is correct. Now, even the statement of the author of the bill, Senator Kennedy, which was made after he -- the -- the legislation had been passed. That it prohibits loans by employers or unions to union officers, does not mean that the 1947 Act did not also prohibit the payment or delivery of money on a loan basis. It think to -- to suggest that the words "lend" and "loan" crept into this legislation and they did so and I emphasize this, totally without comment in the Committee reports as an exaltation to prosecutors to go after what was already prohibited by the 1947 Act but which actually was only disclosed in these McClellan hearings which led to these amendments regarding labor consultants and so forth. And there is support for this suggestion in this part of the Committee report where it says, "Although these provisions of existing law would punish most forms of bribery or extortion, if they were vigorously enforced by prosecuting officers." The testimony before the McClellan Committee revealed loopholes which both employer representatives and union officials turned to advantage at the expense of employers -- employees. I emphasize again, there's nothing in the report with regard to the "lend" and "loan" being one of those loopholes.
Felix Frankfurter: But as -- in the hearings before the McClellan Committee, did non-prosecuted loans lay on, particularly, is it part --
S. Hazard Gillespie, Jr.: I think not, sir.
Felix Frankfurter: -- as against --
S. Hazard Gillespie, Jr.: No.
Felix Frankfurter: -- outright gifts?
S. Hazard Gillespie, Jr.: No, no, they did not, Your Honor. Now, turning to the second contention in a -- just one moment, of the appellees that by the absence of the words "lend" and "loan" from the earlier Act, it lacked the unequivocal warning to which an accused is entitled. This brings me back to where I started. We have seen that the statute clearly states that it shall be unlawful for an employer to pay or deliver money to a representative of its employees. And it's hard for me to see a more clear expression of the intent of the Congress and if we are correct that a payment or delivery of money is an indispensable part of a loan. And I submit that it must be, then appellees' contention comes down, it seems to me, to that out of the traffic violator who claims that because he backed up again, across an intersection after he went through a red light, he did not violate the ordinance prohibiting the initial transgression. The Government submits that the ruling of the District Court should be reversed and this case be remanded for trial.
Felix Frankfurter: May I ask whether your whole argument presupposes that there is no ambiguity in the legislation that a fair reading must -- and a part of the word almost necessarily that it would be torturing what is now written to exclude (Inaudible)
S. Hazard Gillespie, Jr.: I think so, Your Honor.
Felix Frankfurter: That is your position?
S. Hazard Gillespie, Jr.: Yes, it is, Your Honor. I think that language is -- is very clear indeed. Thank you.
Hugo L. Black: May I ask you just one question?
S. Hazard Gillespie, Jr.: Yes, sir.
Hugo L. Black: You're sent back for trial with the only case that would be tried whether this loan has been made?
S. Hazard Gillespie, Jr.: Well perhaps I'm speaking for the defendants when I say, I think it should be, Your Honor.
Hugo L. Black: Well, I --
S. Hazard Gillespie, Jr.: I -- I mean I -- the defendants might want it. There might be issues that the defendants would raise that I'm not familiar with in a moment but so far as the -- excuse me.
Hugo L. Black: What are the defenses, do you think could be raised under your argument.
S. Hazard Gillespie, Jr.: I believe, Your Honor there are no other defenses that could be raised.
Hugo L. Black: Well, the sole question would be whether you made a loan that would represent the employee of its employer.
S. Hazard Gillespie, Jr.: That is correct. Now, I don't want to speak for the defense in this regard. I don't think it's quite fair for me to do so but --
Hugo L. Black: Well, I -- I was just trying to find out.
S. Hazard Gillespie, Jr.: I believe that Judge Sugarman who was the District Judge who made this ruling felt that he had cleared everything else out of the way, as a matter of law, statute of limitations and various other considerations.
Hugo L. Black: Well, that of course, I didn't mean (Voice Overlap) --
S. Hazard Gillespie, Jr.: Well, I think that's stated. I'm not stating it on you.
Hugo L. Black: I think on the merits.
S. Hazard Gillespie, Jr.: On the -- that is correct, Your Honor.
Hugo L. Black: Your position is that making the loan even though bona fide, backed up by mortgage or anything else, would violate the Act.
S. Hazard Gillespie, Jr.: That is correct, Your Honor. Absolutely. That might be --
Earl Warren: But I wonder why you can't speak for the defendant, can you speak for the prosecution that this case went back. Wouldn't the prosecution relied merely on the fact that it -- it was a loan or -- or would you do as I gather from -- from the transcript that it was an irregular transaction throughout that it could not have been processed through any financial institution. And that there was only -- that the interest was -- was not paid and that the -- it was not the -- the interest on the loan was -- was not a normal rate of interest. That's the -- that's what you're trying to sustain, this indictment on in -- in the lower court as I read this transcript. Now, when it goes back, what is the issue? Is it just that it's a -- it's a mere loan or -- or is the issue that -- that it's a -- it's a fake loan that -- and that he -- he -- the borrower was acquiring something through that -- that loan that he could not acquire through a legitimate loan.
S. Hazard Gillespie, Jr.: You Honor, the case goes back to the District Court, if I am still in the position to prosecute it at that time. It would be my intention in trying the case to set out the facts of the loan just as we understand those facts to be. Our position would be, however, that this was a loan. That is the basis on which we're before this Court and we would proceed on that basis. Now, if the -- if there is denial in any form of the receipt of this loan or anything of that sort, I suppose it's within the power of the jury to determine the facts and that that would include as I understand it, the -- all the surrounding facts with regard to this transaction.
Earl Warren: But you say it's a -- in the Court, will you get back there, the prosecution says it's a loan.
S. Hazard Gillespie, Jr.: That is correct, Your Honor.
Earl Warren: The defense says, "Yes, it's a loan."
S. Hazard Gillespie, Jr.: That's right.
Earl Warren: And do you then say, "Well, we want to show that this -- this is not a regular loan." That this is an irregular transaction and that it had -- had ramifications that honest people wouldn't indulge into -- to -- in -- in making a $200,000 loan and it was not an honest rate of interest and so forth because all those things were raised -- raised by the district attorney in the court -- in the court below at the time this was -- at the time this was decided against you and -- and that's why I was a little surprised when you started right up and said, "We'll make no point of any of that. We'll -- we -- we just say it's a loan, period.
S. Hazard Gillespie, Jr.: Your Honor, I feel in fairness. The reason that I stick to that in this Court is that I feel that is the basis on which Your Honors --
Earl Warren: Well, suppose you let us decide on what basis we took it.
S. Hazard Gillespie, Jr.: Right.
Earl Warren: And you tell us what --
S. Hazard Gillespie, Jr.: Well --
Earl Warren: -- your theory is.
S. Hazard Gillespie, Jr.: -- that was the representation that the Government made, Your Honor. That I feel at the time that we -- in our jurisdictional statement and therefore, I didn't think it was proper to go beyond that on this (Voice Overlap).
Earl Warren: Do you want to limit -- limit it to that --
S. Hazard Gillespie, Jr.: I think we should, Your Honor.
Earl Warren: -- here but you -- you don't say how it would be if we decide it in your favor when it got back to the -- the -- to the lower court.
S. Hazard Gillespie, Jr.: I would say that when we came to try the case, we could put all of the facts before the jury.
Felix Frankfurter: Let me see if I understand it, the answer you made first to Justice Black and Chief Justice. You say that as a matter of law, if this indictment is sustained, you would put into evidence by whatever witness or documents necessary, the naked facts of this loan and if you chose, you would say, your -- the Government rests and would feel that the District Judge if the defendant also rest to that and let the case go to the jury.
S. Hazard Gillespie, Jr.: Absolutely.
Felix Frankfurter: The fact that it's within your prosecutorial privilege to do what prosecutors usually do trying to make in it -- sometimes redundant, a superfluous additional testimony to make the jury understand the human implications of the jury.
S. Hazard Gillespie, Jr.: My -- quite correct, Your Honor and of course the defense that may go in may call for certain rebuttal testimony. We just don't know where it would be.
Earl Warren: Well, I think there's -- there's one thing in your -- in your jurisdictional statement that also bore on this situation, says, the two counts of indictment filed on June 17th, 1959 in United States District Court for the Southern District of New York, charged five defendant employers that having paid and delivers money in the amount of $200,000 to a representative of their employees and charged the defendants' representative with having received the money in violation of Section 302. In the pretrial memorandum, the Government stated that it intended to prove that the defendant employers had loaned $200,000 unsecured and at an actual rate of about 2% to the defendants represented through an intricate exchange of checks. Now, why should we -- why should we have overlooked that when we -- when we granted this -- when we know that probable jurisdiction. Why did you state that to us if you didn't want us to believe that -- that that was the situation?
S. Hazard Gillespie, Jr.: Well, Your Honor --
Earl Warren: Why didn't you just say that the sole question is whether -- whether there was a -- a loan of $200,000?
S. Hazard Gillespie, Jr.: Well, Your Honor, I -- I believe --
Earl Warren: You might have saved a lot of time.
S. Hazard Gillespie, Jr.: Well, Your Honor, I thought that we were bound by what we have stated as the question presented here which is on page 2 of this jurisdictional statement and I felt in fairness to the defendants that we shouldn't go beyond that in trying to urge, Your Honors to come to -- I felt we were bound by that --
Earl Warren: But you did -- but you did in your jurisdictional statement.
S. Hazard Gillespie, Jr.: Well, Your Honor that of course is the judicial admission with which we were charged in the District Court. That statement which is of course is on the record but I feel that -- that Your Honors, in coming to your conclusion with regard to this are bound to consider this as a bona fide loan and -- and that that is the question that's before the Court. Thank you.
Hugo L. Black: If we do that then when we go down and try it again and you weren't here, there wouldn't be any question about it.
S. Hazard Gillespie, Jr.: That's right.
Hugo L. Black: Unless it's called in faith, it would be admitted to be a bona fide because our opinion would be based upon that.
S. Hazard Gillespie, Jr.: I just think that's so as -- as well, exactly.
Earl Warren: Then you wouldn't -- then you wouldn't maintain the law that it was not a bona fide loan.
S. Hazard Gillespie, Jr.: Well, I think Mr. Justice Frankfurter stated exactly what our position would be, Mr. Chief Justice that what we would do is to present the facts.
Earl Warren: But we've got -- we've got it from Justice Frankfurter --
S. Hazard Gillespie, Jr.: Right, right. But we would present the facts [Laughs], we would present the facts, Your Honor and take that position.
Earl Warren: All right.
S. Hazard Gillespie, Jr.: Thank you.
Earl Warren: Mr. Nizer. [Laughter]
Felix Frankfurter: Mr. Nizer.
Louis Nizer: May --
Felix Frankfurter: I don't say that I'm on both sides of this case. [Laughter]
Louis Nizer: May it please Your Honors. The notice of appeal as set forth on the question presented on this appeal on page 48 of the transcript of record, bears out, my learned friend's statement that this question as a jurisdictional matter is limited to the assumption of a bona fide loan because there, the question is presented as to whether the payment of money by an employer to a representative of his employees intending repayment of said money with interest is within the proscription of Section 302. And in page 2 of the brief of the Government, the questions stated a little more elliptically is -- the question presented is whether a loan of money comes within the foregoing prohibitions and the jurisdiction of this Court is based upon that assumption under the Havas case. Or else, if there were any questions of fact and we differ incidentally with the statements that had been repeatedly made here but to be consistent --
Earl Warren: Yes.
Louis Nizer: -- with the fact that this is the sole question before Your Honors. We wish to point out that under the Havas case which Your Honors recently decided, there would be no jurisdiction in this Court that this weren't simply a matter of construction of the statute on the assumption of a bona fide loan as stated in this case.
Earl Warren: We'll recess now Mr. Nizer.